DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) submitted on 01/31/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Specification
The disclosure is objected to because of the following informalities:
In page 1, line 14, “or subcutaneous route, such as” should read “or subcutaneous routes, such as”
In page 6, lines 18-19 comprise improper grammar
Appropriate correction is required.
Claim Objections
Claim 7 objected to because of the following informalities:  
In claim 7, lines 2-3, “being mutually mirror” corresponds to a grammatical error associated with improper usage of the word “mirror.” Examiner recommends the following revision, “being mutually mirrored structures about a shared plane”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “joint elements” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Loeser (US 4,187,847) in view of Athayde et al. (US 5,672,167).
Regarding claim 1, Loeser discloses a device for infusion of fluids (Fig. 1-2), comprising: an internal reservoir (10 of Fig. 1) for a fluid to be administered (see Col. 3, lines 48-50) made of a first flexible base material (see Col. 3, lines 62-64, “The intravenous fluid source 10 is best shown in FIG. 7 as a bottle-like structure having deformable side walls 22.”) to vary its volume as a function of the quantity of fluid present thereinside (see Col. 3, line 67 through Col. 4, line 2), said reservoir (10) being fluidically connectable to an infusion line (18 of Fig. 1 and 7) adapted for administering the fluid (see Col. 4, lines 1-5); and an outer casing (12 of Fig. 1) containing said reservoir (10), wherein said outer casing (12) comprises a side wall (34 of Fig. 2, see Col. 4, lines 12-17 “Tensioning means 34, which as shown in FIG. 2, are spring-like devices which may be in fact metal springs, rubber bands, elastics or other devices which may tension or tend to pull…”) made of a second elastic base material (see Col. 4, lines 12-14 indicating how side wall may be of elastic material), suitable to make elastically deformable said casing to vary the geometry and internal volume thereof as a function of the volume of said reservoir (see Col. 4, lines 12-17, “tension or tend to pull the opposite members 30 and 32 of the pressure means together 
In the same field of endeavor, Athayde et al. teaches an infusion device (Fig. 1) comprising an internal reservoir (4 of Fig. 1) for a fluid (5 of Fig. 1) to be administered. Athayde et al. further teaches that elastic materials are not preferred for the composition of the internal reservoir (4, see Col. 8, line 66 through Col. 9, line 1) and teaches that, considering the insufficiencies of elastic materials to serve as an internal reservoir, polyethylene (PE) is preferred material choice for the internal reservoir (4, see Col. 9, lines 7-13). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the internal reservoir of Loeser so that it is made from the non-elastic, polyethylene (PE) material of Athayde et al. Doing so provides a means for creating an internal 

    PNG
    media_image1.png
    704
    863
    media_image1.png
    Greyscale
  
Regarding claim 2, Loeser in view of Athayde et al. teaches all of the limitations of claim 1 and Loeser further teaches wherein said front walls (30 and 32) comprise respective perimeter seats (36 of Fig. 3) for the insertion of a respective edge (see Examiner’s annotated Fig. 2 above) of said side wall (34) and the mutual coupling therewith (see Col. 4, lines 24-28 and Examiner’s annotated Fig. 2 above). Loeser therefore teaches wherein said front walls (30 and 32) comprise respective joint elements (36 of Fig. 3) for connecting to said side walls (34). 
Regarding claim 3, Loeser in view of Athayde et al. teaches all of the limitations of claim 1 and Loeser further teaches wherein said front walls (30 and 32) comprise respective perimeter seats (36 of Fig. 3) for the insertion of a respective edge (see Examiner’s annotated Fig. 2 above) of said side wall (34) and the mutual coupling therewith (see Col. 4, lines 24-28 and Examiner’s annotated Fig. 2 above).
Regarding claim 4, Loeser in view of Athayde et al. teaches all of the limitations of claim 1. Loeser by itself does not teach wherein said first base material of said reservoir is free of silicone materials. 
In the same field of endeavor, Athayde et al. teaches an infusion device (Fig. 1) comprising an internal reservoir (4 of Fig. 1) for a fluid (5 of Fig. 1) to be administered. Athayde et al. further teaches that elastic materials are not preferred for the composition of the internal reservoir (4, see Col. 8, line 66 through Col. 9, line 1) and teaches that, considering the insufficiencies of elastic materials to serve as an internal reservoir, polyethylene (PE) is preferred material choice for the internal reservoir (4, see Col. 9, lines 7-13). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the internal reservoir of Loeser so that it is made solely from the non-elastic, polyethylene (PE) material of Athayde et al. Doing so provides a means for creating an internal reservoir made of a first base material which is free of silicone materials. This modification would be advantageous because the non-elastic, polyethylene of Athayde et al. is less susceptible to 
Regarding claim 5, Loeser in view of Athayde et al. teaches all of the limitations of claim 1 and Athayde et al. further teaches wherein said first base material of said reservoir (10 of Loeser) is polyethylene (PE) (see Col. 9, lines 7-13 of Athayde et al.).
Regarding claim 6, Loeser discloses all of the limitations of claim 1 and further discloses wherein said reservoir (10) has an opening (see Examiner’s annotated Fig. 7 below) adapted to be placed selectively in fluid communication with an infusion line (18, see Col. 3, line 62 through Col. 4, line 3) to allow both the introduction of the fluid thereinside and the administration of the fluid at the outside (see Fig. 7 and note how pressure differentials between connection 27 and interior of reservoir 10 will clearly determine the direction of fluid, i.e. either introduction or administration).

    PNG
    media_image2.png
    897
    717
    media_image2.png
    Greyscale

Regarding claim 8, Loeser discloses all of the limitations of claim 1 and further discloses the device having an overall polyhedral, in particular box-like configuration (see Fig. 1 and note the overall box-like configuration of the combination among reservoir 10 within outer casing 12). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Loeser (US 4,187,847) in view of Athayde et al. (US 5,672,167) and in further view of Ross (US 2008/0275422).
Regarding claim 7, Loeser in view of Athayde et al. teaches all of the limitations of claim 6. Neither Loeser nor Athayde et al., however, teach wherein each one of the said front walls has a recess, said recesses being mutually mirror, implemented at said opening, and configured so that in a configuration of minimum overall dimensions of said device said opening is surrounded in a compartment defined by said recesses. 
In the same field of endeavor, Ross teaches an infusion device (10 of Fig. 2-3) comprising an outer casing (24 of Fig. 2) having a pair of front walls (26/28 of Fig. 2). Additionally, Ross teaches wherein each one of the front walls (26 and 28) has a recess (36 of Fig. 2), said recess being mutually mirror (see Fig. 2-3 and note how the recess of each front wall comprises a half-circle shape that become mirrors of each other when the outer casing is closed, as shown in Fig. 3), implemented at an opening (32/34/38 of Fig. 2-3), and configured so that in a configuration of minimum overall dimensions of said the device (10, see Fig. 3 for configuration of minimum overall dimensions) said opening (32/34/38) is surrounded in a compartment defined be said recess (36, see [0037], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pair of front walls of Loeser to include the mirrored recesses taught by Ross. Doing so provides a means for surrounding the opening of Loeser when the infusion device is in a configuration of minimum overall dimensions. This modification is advantageous because it would serve to help hold the seal in a fixed position for mating with the infusion line ([0036], of Ross).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Loeser (US 4,187,847) in view of Athayde et al. (US 5,672,167) and in further view of Dailey and Corbin (US 2008/0077116).
Regarding claim 9, Loeser in view of Athayde et al. teaches all of the limitations of claim 1. Neither Loeser nor Athayde et al., however, teach wherein said reservoir is divided into two or more sections, optionally independent there between, connected to the same infusion line. 
In the same field of endeavor, Dailey and Corbin teach am infusion device (10 of Fig. 4C) comprising a reservoir (12/14 of Fig. 4C) wherein said reservoir is divided into two section (12 and 14 of Fig. 4C) connected to the same infusion line (30 of Fig. 4C, see [0029], lines 1-6). The two reservoir sections (12 and 14) are separated by a divider (22 of Fig. 4C) which may be as simple as a seal or crimp traversing the reservoir (12/14 see [0030], lines 1-2). The first reservoir (12) is intended to hold an inexpensive purge fluid (13 of Fig. 4C) in sufficient enough quantity to remove air or other gases from the lumen of the intravenous tubing before administering the medication fluid (15 of Fig. 4C see [0029], lines 6-14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the reservoir of Loeser in view of Athayde et al. to include the divider as taught by Dailey and Corbin. Doing so would provide a means for dividing the reservoir into two sections which are connected to the same infusion line. This modification is advantageous because it has the capacity to prevent as much as 5-30 ml or more of intravenous fluid from being wasted using state of the art air and gas purge techniques (see [0005] of Dailey and Corbin). This waste not only has significant financial impact but could also alter the amount of treatment that actually gets administered to a patient (see [0006], lines 1-7 of Dailey and Corbin). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783